Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey T. Staniford on 03/30/2021.
The application has been amended as follows: 
IN THE CLAIMS:
            This listing of claims replaces all prior versions and listings of claims in the application:
            1.  (Currently amended) A method of providing control over an N-band audio equalizer, wherein N > 30, the method comprising: 
             providing a first set of M controls, wherein M < N, for equalizing frequency response across an audio spectrum by controlling gain values for frequency bands of the audio spectrum; 
             providing a second set of controls which specify a frequency range within the audio spectrum, the specified frequency range comprising a number, K, of frequency bands of the audio spectrum; 
             assigning one or more unique frequency bands, of the K frequency bands, to a respective control of the first set of M controls; and 
             displaying the specified frequency range through a graphical user interface,  wherein the M controls are displayed as a highlighted portion of a graphic equalizer display area, and  wherein displayed in the display area indicate lower and upper boundaries of the specified frequency range. 

            2.   (Previously Presented) The method of claim 1, wherein the first set of M controls are provided as faders, and/or the second set of controls are provided as rotary knobs, and wherein each fader sets a gain of the one or more unique frequency bands, of the K frequency bands, assigned to the respective control.  

            3.   (Previously Presented) The method of claim 1, wherein the first set of M controls and second set of controls comprise graphical user interface elements controlling frequency-specific gain characteristics across the audio spectrum for a digital audio stream processed in a digitalPage 3 audio system, and wherein a graphically displayed offset knob translates the left and right frequency markers together up or down within the audio spectrum.  

             4.   (Previously presented) The method of claim 1, wherein the audio spectrum comprises 20 Hz to 20kHz of 10 octaves.  

             5.   (Previously presented) The method of claim 1, wherein N is any number between 30 and 1000 and/or M is in the range 8 to 24.  

             6.   (Previously Presented) The method of claim 1, wherein the second set of controls is configured to enable adjusting a size of the specified frequency range, thereby adjusting the number, K, of frequency bands.  

             7.   (Previously Presented) The method of claim 6, wherein the second set of controls is configured to limit the specifying of the frequency range to frequency ranges for which the number, K, of frequency bands is divisible by M, and wherein upon specifying a frequency range, K / M frequency bands are assigned through the assigning step to each control of the first set of M controls.  



             9.   (Previously Presented) The method of claim 8, further comprising smoothing two or more adjacent frequency bands as their values are controlled by one or more controls of the first set of controls.  

             10.  (Currently amended) An equalizer system adjusting gain values for N frequency bands across an audio spectrum, wherein N > 30, comprising: 
              a first set of M equalizer controls for setting gain values for frequency bands of the audio spectrum, wherein M < N; 
              a second set of equalizer controls selecting a frequency range for equalization by the first set of M equalizer controls, the selected frequency range comprising a number, K, of frequency bands, wherein one or more unique frequency bands, of the K frequency bands, are each assigned to a respective control of the first set of M controls; and 
              a graphical user interface displaying the specified frequency range, wherein the M controls are displayed as a highlighted portion of a graphic equalizer display area, and wherein left and right frequency markers displayed in the display area indicate lower and upper boundaries of the selected frequency range.  

            11.   (Original) The system of claim 10, wherein the equalizer system is one of: a hardware component for a hardware- or software-based audio processing system, or a software programPage 5 used in a digital audio system having a graphical user interface (GUI) for user control for products that are used for producing or reproducing audio, 


             12.   (Currently amended) A graphical user interface for controlling a graphic N-band equalizer in a digital audio system, wherein N > 30, comprising:
             a frequency response display area showing a frequency response graph over for an audio spectrum of an audio program; 
             a graphic equalizer display area showing a plurality of M first controls controlling gain values for a number, K, of frequency bands of the audio spectrum, wherein M < N; and 
             a set of second controls which enable selecting a frequency range for equalization by the M first controls mapping a subset of the plurality of M first controls to the number, K, of frequency bands falling within the selected frequency range for controlling the corresponding K gain values by said subset of first controls, 
             wherein the selected frequency range is displayed as a highlighted portion of the frequency response display area, and wherein the subset of first controls is displayed as a highlighted portion of the graphic equalizer display area, and  wherein a left frequency marker indicating a lower boundary of the frequency range selected by the second controls and a right frequency marker indicating an upper boundary of the frequency range selected by the second controls are displayed in the frequency response display area.  
             13.   (Canceled).

             14.   (Previously) The graphical user interface of claim 12, wherein the second controls comprise an offset knob for translating the left and right frequency markers together up or down.  

             15.   (Currently Amended) A  computer program product, comprising a non-transitory computer-readable medium having a computer- readable program code embodied therein, the computer-readable program code when executed by one or more processors causes the one or more processors to perform the method according to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-12, 14 and 15 are allowed over the prior art of record because the prior art of record including US 20050157830 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 and 103 rejections applied to the claims in the last Office action dated 12/23/2020).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features:  
            Claimed features comprising: assigning one or more unique frequency bands, of the K frequency bands, to a respective control of the first set of M controls; and displaying the specified frequency range through a graphical user interface,  wherein the M controls are displayed as a highlighted portion of a graphic equalizer display area, and  wherein left and right frequency markers displayed in the display area indicate lower and upper boundaries of the specified frequency range, as recited in claim 1.
            Claimed features comprising:  a graphical user interface displaying the specified frequency range, wherein the M controls are displayed as a highlighted portion of a graphic equalizer display area, and wherein left and right frequency markers displayed in the display area indicate lower and upper boundaries of the selected frequency range, as recited in claim 10.  
             Claimed features comprising:  the selected frequency range is displayed as a highlighted portion of the frequency response display area, and wherein the subset of first controls is displayed as a highlighted portion of the graphic equalizer display area, and  wherein a left frequency marker indicating a lower boundary of the frequency range selected by the second controls and a right frequency marker indicating an upper boundary of the frequency range selected by the second controls are displayed in the frequency response display area, as recited in claim 12.  


             Other references of the record are also directed to a similar concept of the claimed invention, but none of them teaches any feature nor fairly suggest any obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon the modify the closest prior art to derive the claimed invention as recited in claims 1, 10 and  12. Therefore, claims 1, 10 and 12 are  allowed over the prior art of record, and claims 2-9, 11, 14 and 15 are allowed over the prior art of record with their respective base claim or as they include similar allowed features identified above.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THANG V TRAN/Primary Examiner, Art Unit 2688